DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019, 03/12/2020, 09/16/2020 and 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note: IDS filed on 12/13/2019 includes patent JP2016209399. The Office received a corrupted/blank copy of this patent, for this reason in the present Office action a copy of the mentioned patent is included in the PTO-892.
Drawings
The drawings filed on 12/11/2019 are accepted by the Examiner.
Specification
The disclosure filed on 12/11/2019 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ("Detection of Moving Objects Using Inconspicuous Stereo Omnidirectional System", The Institute of Electrical Engineers of Japan Kenkyukai Shiryo, pages 17 to 22, January 27, 2006) in view of Fujita ("Three Dimensional Object Recognition by Convolutional Neural Network Using Stereo Filter," Proceedings of the 78th (2016) National Conference, 10 March 2016, pp. 37 38).
Regarding claims 1, 6 and 7, Watanabe discloses executing a recognition process on a captured image which is obtained by capturing an image of the real space and which is used to generate the voxel data (Watanabe discloses that a human candidate region is established by visual volume intersection from silhouette images based on camera images and distance images from a plurality of viewpoints, and a human region is extracted using three dimensional information only in the human candidate region Watanabe specifically discloses that “Detecting images of each part of the body from a person voxel” … “Each voxel emissions corresponding image to the distance from the camera”); determining a two-dimensional region occupying part of the captured image on a basis of a result of the first recognition process (Watanabe discloses that a human candidate region is established by visual volume intersection from silhouette images based on camera images and distance images from a plurality of what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 4, Watanabe and Fujita disclose claim 1, Watanabe also discloses that the recognition process executing section executes the first recognition process on a captured image associated with depth information  and the three-dimensional region determining section determines the three-dimensional region in the real space on a basis of the depth information associated with a position in the two- dimensional region (Watanabe discloses that a human candidate region is established by visual volume intersection from silhouette images based on camera images and distance images from a plurality of viewpoints, and a human region is extracted using three dimensional information only in the human candidate region Watanabe specifically 
Regarding claim 5, Watanabe and Fujita disclose claim 1, Fujita also discloses executing a recognition process using a two-dimensional convolutional neural network on the captured image (see Fujita reference [1] uses a CNN with 2D in the mage Fujita specifically discloses ”[1] Proposing a grudge method, CNN is two-dimensional in the image CNN is three-dimensional in this method, [1] Lecun specifically discloses “Convolutional neural networks, which are specifically designed to deal with the variability of two dimensional (2-D) shapes, are shown to outperform all other techniques”).
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe ("Detection of Moving Objects Using Inconspicuous Stereo Omnidirectional System", The Institute of Electrical Engineers of Japan Kenkyukai Shiryo, pages 17 to 22, January 27, 2006) in view of Applicant Admitted Prior Art (AAPA).
Regarding claims 1, 6 and 7, Watanabe discloses executing a recognition process on a captured image which is obtained by capturing an image of the real space and which is used to generate the voxel data (Watanabe discloses that a human candidate region is established by visual volume intersection from silhouette images based on camera images and distance images from a plurality of viewpoints, and a human region is extracted using three dimensional information only in the human candidate region Watanabe specifically discloses that “Detecting images of each part of the body from a person voxel” … “Each voxel emissions corresponding image to the distance from the camera”); determining a two-dimensional region occupying part of the 
Regarding claim 4, Watanabe and AAPA disclose claim 1, Watanabe also discloses that the recognition process executing section executes the first recognition process on a captured image associated with depth information  and the three-dimensional region determining section determines the three-dimensional region in the real space on a basis of the depth information associated with a position in the two- dimensional region (Watanabe discloses that a human candidate region is established by visual volume intersection from silhouette images based on camera images and distance images from a plurality of viewpoints, and a human region is extracted using three dimensional information only in the human candidate region Watanabe specifically discloses that “Detecting images of each part of the body from a person voxel” … “Each voxel emissions corresponding image to the distance from the camera”).
Regarding claim 5, Watanabe and AAPA disclose claim 1, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art executing a recognition process using a two-dimensional convolutional neural network on the captured image (it would be common sense if CNN are used fr .
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lecun, “Gradient-based learning applied to document recognition," IEEE pp 2278-2324, Publication year 1998.
Socher, "Convolutional-Recursive Deep Learning for 3D Object Classification," In Advances in Neural Information Processing Systems 25, Publication year 2012.
Sundaresan (US 20090232353 A1) discloses method and system for markerless motion capture using multiple cameras.
Lee (US 20160071318 A1) discloses real-time dynamic three-dimensional adaptive object recognition and model reconstruction.
Nakao (JP 2016209399 A) discloses image processing device and method, and computer program.
Ondruska (US 10460511 B2) discloses method and system for creating a virtual 3D model.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636